     Case 3:21-cr-00388-JLS Document 37 Filed 08/31/21 PageID.97 Page 1 of 1



 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
                               (Honorable Janis L. Sammartino)
 7

 8      UNITED STATES OF AMERICA,                   ) Case No. 21CR0388-JLS
                                                    )
 9                         Plaintiff,               ) ORDER CONTINUING
                                                    ) HEARING
10      v.                                          )
                                                    )
11      PAOLA GARCIA-MARTINEZ,                      )
                                                    )
12                         Defendant.               )
                                                    )
13                                                  )
14
              Pursuant to joint motion, it is hereby ordered that the motion/trial setting
15
        hearing in the above entitled case be continued from September 3, 2021, at 1:30
16
        p.m., to September 17, 2021, at 1:30 p.m.
17
              If the change of plea proceedings do not go through on September 7, 2021,
18
        defendant shall file an acknowledgment of the new hearing date by September 10,
19
        2021. For the reasons set forth in the joint motion, the period of delay from the
20
        filing of the joint motion until September 17, 2021, shall be excluded in
21
        computing the time within which the trial must commence under the Speedy Trial
22
        Act, 18 U.S.C. § 3161(h)(7)(A).
23
              IT IS SO ORDERED
24

25
        DATED: August 31, 2021
26
                                               Honorable Janis L. Sammartino
27                                             United States District Judge
28


                                              1
